Citation Nr: 1417214	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issues of entitlement to service connection for bilateral hearing loss disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's tinnitus was caused by his active service, to include noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In July 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss disability and tinnitus, as due to noise exposure sustained during active service.  In a September 2009 statement, he reported that during training, he was caught next to a dynamite blast, and that he had also been exposed to weapons firing noise while training for service in the Republic of Vietnam.  [The Board notes that the Veteran did not serve in the Republic of Vietnam, and he has reported that other injuries prevented him from being deployed.]  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was basic infantryman and that he had received a rifle sharpshooter badge.  Based on the nature of his MOS and the training involved with such a position, the Board concedes that he was exposed to some degree of noise while on active service.  

The Veteran was afforded a VA examination in October 2009, at which time he reported that he had suffered from some ringing in the ears while he was in high school, but it had worsened after being in close proximity to a dynamite blast during active service.  The Veteran reported that his tinnitus was intermittent, occurring two to three times a day.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to his noise exposure during active service and explained that his hearing during service, based on whisper voice tests, had been normal.  

At the outset, the Board notes that there is no indication from the Veteran's service treatment records that he had reported symptoms of tinnitus, or that he had been diagnosed with such disability, at the time of his enlistment onto active service.  As tinnitus, or any associated symptomatology, was not noted on entry, the Board finds that the presumption of soundness is not rebutted by the evidence of record.  38 U.S.C.A. § 1111.  Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

As noted, the Veteran is considered competent to report symptoms which he experiences such as tinnitus and ringing in the ears.  Given that the Veteran's statements regarding the dynamite blast in service and his symptoms of tinnitus since, are found to be competent, the Board must then assess the credibility of the statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, while the Veteran indicated he experienced some symptoms of ringing in the ears prior to service, such disability was not noted on entry, and as noted above, the presumption of soundness has not been rebutted.  As the Veteran has been consistent with regard to the occurrence of the dynamite blast during active service, and reported at his examination that he has had symptoms of tinnitus since that time, the Board has found no reason to doubt the Veteran's credibility in this regard.  Further, the Board has conceded that the Veteran was exposed to noise while on active service.   

The Veteran's statements are the most relevant evidence in this matter.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.  

The Board notes that the Veteran was afforded a VA examination in October 2009 in connection with his claim of entitlement to service connection for bilateral hearing loss disability.  At that time, the examiner opined that the Veteran's bilateral hearing loss disability was not related to the Veteran's active service.  The opinion was, in part, based on the fact that the Veteran's hearing had been normal on several whisper voice tests during active service.  However, the Board notes that whisper voice tests have been determined to be an unreliable method to test hearing acuity.  Additionally, the examiner noted the Veteran's hearing loss was not consistent with his reported noise exposure, but no further explanation with regard to this statement is provided.  Further, of record is a November 2009 private audiologial report from a Dr. O.A. which indicates that the Veteran's bilateral hearing loss was consistent with noise exposure.  

Therefore, as the explanation of rationale for the October 2009 VA opinion is insufficient and there is new evidence that contradicts the October 2009 VA opinion, the Board finds that a new VA examination is required.  

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that the Veteran does not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a); however, because the Veteran's claim for TDIU is inextricably intertwined with his claim of entitlement to service connection for bilateral hearing loss disability, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological evaluation by a medical professional with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed. 

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to his active service. 

The complete rationale for all opinions expressed must be provided.  For the purposes of this examination, the examiner should assume the Veteran was exposed to noise on active service.  The examiner is asked to address the November 2009 private treatment record from Dr. O.A. indicating the Veteran's bilateral hearing loss disability is most likely due to noise trauma.  

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, the Veteran's remaining claims should again be reviewed and re-adjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


